Citation Nr: 1509592	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  08-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for type I diabetes mellitus for the period prior to October 29, 2011; and in excess of 40 percent from October 29, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia, which granted entitlement to service connection for diabetes mellitus and assigned an initial rating of 20 percent, effective July 1, 2006.  

In an April 2012 rating decision, the Appeals Management Center ("AMC") granted a 40 percent rating for diabetes, effective October 29, 2011. 

The Veteran had requested the opportunity to testify at a hearing before a Veterans Law Judge, and was scheduled to appear in August 2010.  However, he subsequently canceled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

In September 2011 and January 2013, the Board remanded the claim for additional development.



FINDINGS OF FACT

1.  Although the Veteran required the use of insulin and had regulation of his diet prior to March 8, 2009, regulation of activities was not required.  

2.  Since March 8, 2009, diabetes mellitus has required regulation of activities as well as use of insulin and regulation of diet. 

3.  The Veteran has not required once or twice a year hospitalization for hypoglycemic reactions or ketoacidosis, nor have hypoglycemic reactions or ketoacidosis required twice a month visits to a diabetic care provider.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for type I diabetes mellitus prior to March 8, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 4.7, 4.40, 4.45, 4.59, 4.71a, Code 7913 (2014).  

2.  The criteria for a 40 percent rating for type I diabetes mellitus have been met since March 8, 2009; the criteria for a rating in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 4.7, 4.40, 4.45, 4.59, 4.71a, Code 7913.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met.  

The duty to assist has been met.  His appeal has been remanded twice in order to obtain additional development.  After the first remand, the Veteran was afforded a new VA examination of his diabetes mellitus.  This examination addresses all pertinent rating criteria.  It was remanded again in order to obtain some medical records that had previously been requested but not obtained, to include records from Dr. M.G.  These records have been obtained, as have all VA treatment records.  

At this juncture, the Board notes the December 2009 VA examination report states the Veteran said he had hypoglycemic reactions that required hospitalization an average of once a year at Alexandria Hospital.  Records from Alexandria Hospital have not been obtained.  However, a February 2013 letter to the Veteran specifically requested that if he had received any treatment from a private hospital since July 2007; and would like VA to obtain these records, he should submit an enclosed VA Form 21-4142 to provide permission for VA to obtain the records on his behalf; or he could submit the records himself.  He did not respond.  No other records have been identified by the Veteran, and he withdrew his request for a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the appeal.  

Initial Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

This appeal involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  In such situations, staged ratings are to be considered for the period since the effective date of service connection, in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Although the Veteran was initially service connected for diabetes mellitus, type II, following a letter from his private endocrinologist, who confirmed that he suffered from type I diabetes mellitus, his award of service connection was revised to reflect the correct diagnosis.  However, the rating criteria for both diseases are the same under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

That code provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or; oral hypoglycemic agent and restricted diet; a 40 percent rating when diabetes requires insulin, a restricted diet, and regulation of activities.  

A 60 percent rating is provided for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

The criteria for a 100 percent rating require more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis of hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note (1) to this rating code adds that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  The Board notes that the Veteran has been awarded a separate evaluation for peripheral artery disease of the left lower leg associated with diabetes mellitus, hypertension, and special monthly compensation for loss of use of a creative organ.  
The Secretary of VA has defined "regulation of activities" to mean "avoidance of strenuous occupational and recreational activities."  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id.

The criteria for rating diabetes are cumulative, which means that each requirement for a given percentage must be shown, before that rating can be provided.  Id. 

The Veteran contends that he often experiences hypoglycemic reactions which, but for the fact that his wife is a trained nurse and his co-workers are able to provide assistance, would require hospitalizations and more frequent visits to his diabetic care provider.  

The evidence includes a May 2006 VA general medical examination.  The Veteran was on dietary salt control and drug therapy that included insulin.  He would sometimes develop symptoms of sweating and a jittery feeling which were resolved with food or fruit juice.  

Treatment records from the National Naval Medical Center (NNMC) include records from Dr. M.G.  An October 2006 note shows that the Veteran had continued to take insulin; but had not experienced a recent hypoglycemic reaction; and did not have frequent insulin reactions.  He was not feeling tired or "poorly" and had recently gained a few pounds.  He had fallen off his four times a week exercise schedule but was working to return to that. 

A February 2007 treatment note from Dr. M.G. reports that the Veteran was exercising regularly except for snow days when he was unable to run outside.  He had gained five pounds in the last three months.  He was instructed to exercise regularly and follow his diet.  The Veteran was having better control under the current regimen in March 2007.  A May 2007 note did not describe any change, but a June 2007 note said the Veteran had experienced a hypoglycemic reaction that morning, which had unnerved him.  

A June 2007 letter from M.G., the Veteran's doctor at the National Naval Medical Center, states that she has been treating the Veteran's diabetes for the past three years.  His treatment included a 2000 calorie diet, insulin therapy, and thirty minutes of exercise a day.  The Veteran had shown improvement when he followed this regimen. 

An October 2007 treatment note from Dr. M.G. states that the Veteran had been doing well.  He had stopped drinking and had recently begun running again following recovery from a surgical procedure.  There were some minor vision changes that were felt to be age related.  There were no genitourinary symptoms.  

Another letter was received from Dr. M.G. in December 2007 in which she elaborated on the Veteran's treatment.  She stated that the Veteran was subcutaneously administered insulin four times a day, and he would administer additional insulin as needed.  He was required to maintain a diabetic diet that was lower in simple sugars and cholesterol and higher in complex carbohydrates and fiber.  The Veteran was required to exercise five times a week for 30 minutes and monitor his before and after exercise glucose.  She said that the Veteran had experienced several hypoglycemic episodes in her office, at home, and at work, during which he would exhibit confusion, personality change, blurred vision, motor weakness, sweating, and tachycardia.  He is required to keep glucose with him at all times to treat his hypoglycemia.  The Veteran's wife is a nurse who had thwarted paramedic and hospital visits with her interventions.  Ongoing treatment included weekly to monthly visits to review his glucose readings and laboratory findings.  The Veteran was working hard to regulate his activities and diet.  

The next treatment note from Dr. M.G. was dated March 2008.  He was doing well, back to exercising, and had not experienced any severe hypoglycemia.  There were no recent weight changes.  He was seen again for a follow-up visit in April 2008, after which there were no additional visits until August 2008.  

The Veteran submitted three lay statements from co-workers in June 2008.  They each report having witnessed the Veteran experience hypoglycemia on more than one occasion.  On these occasions, the Veteran was unable to function until he was able to balance his blood sugar.  

The August 2008 treatment note from Dr. M.G. states that the Veteran had not had any significant hypoglycemic episodes, recent hypoglycemic reactions, or frequent insulin reactions.  He was exercising regularly, and running three or four times a week for three to five miles.  There was no recent weight change.  

In a January 23, 2009 treatment record Dr. M.G. reported that the Veteran had lost 15 pounds since September 2008.  He was not routinely eating breakfast and lunch and dinner had changed.  The Veteran still exercised three to four times a week but had dropped off that week due to tripping the previous week.  There was no limb weakness or other neurological symptoms.  He was counseled to eat four to six meals a day and recognized that he needed to pay more attention to his diabetes management.  

The Veteran was seen again in March 2009 at the NNMC by another doctor, at which time there had been no additional weight change and was not feeling tired or poorly.  This examiner noted that the Veteran had never been admitted to the hospital for his diabetes.  His wife, who was a nurse, believed that his biggest problem was hypoglycemia, which he experienced early in the morning on a weekly basis.  

An additional March 2009 treatment note states that the Veteran had recently been involved in a motor vehicle accident due to hypoglycemia.  On the day of his accident, he had eaten and taken his insulin.  He had hit three cars in two different locations but did not recall anything but being taken to the emergency room.  May 2009 records state the Veteran was interested in starting on an insulin pump.  He was noted to have been running until his accident but was waiting for his insulin pump before resuming.  The insulin pump was started in June 2009.  

The Veteran was seen again by Dr. M.G. in September 2009.  He was feeling more secure with his pump, and had not experienced any significant hypoglycemia with the pump.  There were no motor or sensory disturbances.  The doctor reported that the Veteran was doing extremely well on his pump, with no hypoglycemia since the March 2009 accident.  

A December 2009 VA fee basis examination states that the Veteran did not have any history of diabetic ketoacidosis that required hospitalization.  The Veteran said that he experienced hypoglycemic reactions that required hospital treatment an average of once a year, and that he required three visits to a diabetic care provider each month.  The Veteran reported progressive weight loss of 15 pounds over the previous year.  He also described progressive loss of strength in his back, hand grip, and fingers.  He did not have tingling or numbness, urinary or fecal incontinence or anal pruritus.  

The diabetes did not affect his eyes or skin.  The Veteran had a continuous insulin pump.  After the examination, the examiner stated that the Veteran had impotence as a consequence of his diabetes.  There were no findings of secondary complications related to the eye, heart, peripheral nerves, renal, or neurological system.  He had to check his blood sugar before doing any physical activity.  The Veteran's occupation was limited mildly by the diabetes and frequent checking of his blood sugar.  He was no longer driving due to having a car accident three years ago that was the result of a hypoglycemic episode.  

A January 2010 treatment note from Dr. M.G. states that the Veteran was doing much better overall without hypoglycemia.  He was regularly walking up to two miles.  He did complain of increasing memory loss, which the examiner felt could be due to traumatic brain injury due to a motor vehicle accident or post severe hypoglycemia with neurologic deficits.  He was to be referred to neurology for additional review.  

The Veteran underwent a neuropsychological evaluation in June 2010.  The examiner concluded that, the test results did not provide compelling evidence for persistent cognitive impairment or decline from premorbid function, and there was no diagnosis.  

The Veteran had a follow-up visit in June 25, 2010, for diabetes when it was noted there had not been any recent hypoglycemic reactions.  In fact, there had been no significant hypoglycemia since starting on his pump.  He continued to exercise by walking regularly, but did not run as it affected the sensor on his insulin pump.  

At a VA examination for diabetes mellitus on October 29, 2011, the Veteran's claims folder was reviewed by the examiner.  Use of the insulin pump and regulation of activities was noted.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  There had been no hospitalizations during the past year.  The Veteran had experienced progressive unintentional weight loss and progressive loss of strength.  Complications included erectile dysfunction, and eye conditions other than retinopathy.  Hypertension was also aggravated by the diabetes mellitus.  

The examiner indicated that the Veteran's diabetes impacted his ability to work, in that while he worked full-time, his co-workers are aware of his condition and trained to act if a hypoglycemic event occurs.  He also had to eat on schedule.  The Veteran had been an avid runner but due to a history of multiple hypoglycemic episodes his endocrinologist had recommended that he avoid strenuous exercise.  Currently he was able to walk a maximum of two blocks prior to having to take a break.  In March 2009 he had been involved in a three car accident after suffering a hypoglycemic reaction.  

A November 2011 eye examination found that the Veteran did not have diabetic retinopathy.  However, he had bilateral cataracts, and the examiner noted that diabetes is a contributing factor for the development of cataracts.  His vision remained 20/25 at distance with correction for each eye, and 20/20 at near with correction for each eye.  

At the Veteran's March 2012 visit for his diabetes, he was not feeling tired or poorly.  He had recently experienced weight loss over the last several months.  The Veteran was also seen in August 2012 and November 2012, with no change in symptoms reported.  There was no limb weakness or tingling, and no recent weight change.  No new symptoms due to diabetes were noted during podiatry visits in 2012.  

The Board finds that the criteria for a 40 percent evaluation for the Veteran's diabetes mellitus have been met as of March 8, 2009.  However, the criteria for an evaluation higher than 20 percent prior to March 8, 2009 have not been met, and neither have the criteria for a rating higher than 40 percent from that date.  

The criteria for a 40 percent rating or higher all include insulin, a restricted diet, and regulation of activities.  The term "regulation of activities" is defined as avoidance of strenuous occupational and recreational activities.  Unless these three criteria are all met, entitlement to a rating of 40 percent, 60 percent, or 100 percent is precluded, even with the hypoglycemic reactions reported by the Veteran, his co-workers, and his doctor.  38 C.F.R. § 4.119, Code 7913.  

Prior to March 8, 2009, the evidence clearly establishes that the Veteran required insulin shots at least four times a day.  He was also on a restricted diet.  However, the evidence does not show that regulation of activities was required.  The Board is aware that the December 2007 letter from Dr. M.G. says the Veteran was working hard to regulate his activities.  But the record clearly establishes that the Veteran continued to exercise by running up to four or five times a week up to the time of his March 8, 2009 motor vehicle accident.  This does not equate to the avoidance of strenuous recreational activities.  Therefore, the three requirements for a 40 percent evaluation were not met prior to March 8, 2009.  And while the Veteran has submitted evidence of hypoglyecemic reactions during this period and argues they may have required hospitalization if not for his wife being a trained nurse, these do not provide a basis for a 40 percent rating or more without regulation of activities. 

In contrast, the evidence demonstrates that the Veteran experienced a hypoglycemic reaction that led to a motor vehicle accident on March 8, 2009.  Very soon afterwards, he was placed on an insulin pump.  The evidence shows that while the Veteran continues to exercise by walking, he has not run since his accident and subsequent installation of his insulin pump.  May 2009 records state the Veteran was no longer running, and January 2010 records say he exercised by walking.  Subsequent records confirm that the Veteran continues to exercise by walking instead of running.  The Board finds that this now fits the definition of regulation of activities, as the Veteran now avoids strenuous recreational activities.  This merits a 40 percent rating as of the March 8, 2009 date of the accident.  38 C.F.R. § 4.119, Code 7913.  

The Board has considered entitlement to an evaluation higher than 40 percent from March 8, 2009, but this is not supported by the evidence.  The Board is aware that the December 2009 examination report includes a history obtained from the Veteran in which he described hospitalizations an average of once a year, three visits a month to his care provider, loss of strength, and loss of weight.  However, this history is not supported by his treatment records.  A March 2009 treatment note from his care provider states that the Veteran had never been hospitalized for diabetes.  

Six years of records have been obtained from this provider, and they do not show that hypoglycemic reactions that require three visits a month.  In fact, the treatment records dating from the installation of his insulin pump in the spring of 2009 state that he has not experienced a serious episode since that time.  Weight loss has been recorded on occasion, but there is no evidence of loss of strength, and this was not shown on the December 2009 examination.  The criteria for a rating higher than 40 percent have not been met for any portion of the period on appeal.  38 C.F.R. § 4.119, Code 7913.  

In reaching this decision, the Board recognizes that the November 2011 VA eye examination raises the possibility that the Veteran's cataracts are related to his service connected diabetes.  However, as the Veteran retains corrected far vision of 20/25 for both eyes, 20/20 near vision for both eyes, and full visual fields, this disability is not compensable, and a separate rating is not warranted.  See 38 C.F.R. §§ 4.76, 4.79, Code 6027 and 38 C.F.R. § 4.119, Code 7913, Note (1).  Similarly, the most recent records show that the Veteran reports some problems with voiding.  However, service connection for urethritis has already been established, and this disability is evaluated as a voiding dysfunction.  Service connection may not be established twice for the same disability.  38 C.F.R. § 4.14 (2014). 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The scheduler criteria adequately describe the Veteran's symptoms for his diabetes mellitus.  These symptoms include multiple insulin injections daily, regulation of diet, regulation of activities, and hypoglyecemic reactions that do not require hospitalization.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for diabetes, and is employed full-time.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Finally, there is no evidence of unemployability.  The Veteran does not argue that service connected disabilities renders him unemployable, and the evidence shows that he continues to be employed.  Entitlement to a total rating for compensation based upon individual unemployability has not been raised by either the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

Entitlement to rating in excess of 20 percent for type I diabetes mellitus for the period prior to March 8, 2009 is denied. 

Entitlement to a 40 percent rating, but no more, for type I diabetes mellitus for the period beginning March 8, 2009 is granted.  

Entitlement to a rating in excess of 40 percent for type I diabetes mellitus from October 29, 2011 is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


